This cause is submitted in this court upon a motion to affirm the judgment on certificate. This submission was taken on May 19, 1921.
From an examination of the record it appears that this cause was tried and determined in the lower court on January 6, 1920, and the appeal was taken from the judgment rendered on April 19, 1920. It further appears that the certificate of appeal was filed with the clerk of this court on August 18, 1920. An order of continuance was made in the cause by this court on February 1, 1921, and the transcript was filed here on May 5, 1921. No briefs were filed by appellant nor the errors assigned insisted upon, until June 2, 1921. It thus appears that the motion of appellee comes clearly within the terms of Supreme Court rule 32 (Code 1907, p. 1514). The motion is therefore granted, and the judgment appealed from is affirmed.
Affirmed.